Citation Nr: 1524530	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-03 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the lumbar spine with degenerative disc disease L3-L4.

2.  Entitlement to service connection for status post-total right hip arthroplasty.

3.  Entitlement to service connection for a left hip disability, claimed as secondary to status post-total right hip arthroplasty.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to August 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

A hearing was held before the undersigned in April 2014.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks service connection for degenerative changes of the lumbar spine with degenerative disc disease, for status post right hip arthroplasty, and for a left hip disability.  Before the Board can adjudicate these claims on the merits, additional development is required.  

A.  Private Records

A March 2004 VA treatment record reflects that in January 2004 the Veteran had a right hip replacement at St. Vincent Hospital through his private insurance.  He indicated the surgeon had told him he needed the surgery 20 years ago.  

The Veteran has also reported that he was seen in 1991 by a private surgeon at the Community Hospital in Anderson, Indiana who said he needed a right hip replacement.  Board Hearing Tr. at 10.  At the April 2014 hearing, the Veteran presented his 1991 X-rays, which were signed by Dr. J.D.S., to the undersigned.  Board Hearing Tr. at 10.  However, a report interpreting these X-rays has not been associated with the record.  

Since the records of treatment from St. Vincent Hospital and the Community Hospital may be pertinent to deciding the Veteran's claim of service connection for a right hip disability, an attempt must be made to obtain them on remand.

B.  VA Opinion

The Veteran alleges that his right and left hip and lumbar spine disabilities were incurred as a result of in-service parachute training and that his left hip disability is secondary to his right hip disability.  In particular, he has reported landing wrong during his fourth parachute jump and incurring a bruise to his right hip at that time.  He has indicated that he completed five parachute jumps during his training.  Board Hearing Tr. at 8; July 2011 VA examination report.  He also has testified that his parachute course involved other practice jumps off of a tower, using a cable, and jumps off a surface about table height.  Board Hearing Tr. at 11.  

The Veteran's DD Form 214 reflects that his secondary military occupational specialty was parachutist and that he completed a Basic Parachutist Course in 1975 in Germany.  For purposes of this remand, the Board finds the Veteran's history of the in-service parachute jumps and circumstances of the parachute training course to be both competent and credible.  

On July 2011 VA examination, the Veteran reported that after the bruise on his right hip healed from the in-service jump, he did not have further problems with his right hip until about 1978, when it started hurting and got progressively worse.  He also reported that in 1991 a surgeon told him that he had necrosis and needed to have a right hip replacement, but that he could not have the surgery at that time because he was too young and was an active alcoholic.  
November 1999 VA treatment records reflect that the Veteran had avascular necrosis of the bilateral hips, right greater than left.  The treatment provider questioned the Veteran's alcohol usage and the Veteran's mother reported that he was actively using alcohol and had never been in a treatment program.  The treatment provider explained that the Veteran could not use alcohol for one year before he could have the hip replacement.  In February 2000, the Veteran reported that he was not drinking much at all and that his last drink was in December 1999.  He was interested in receiving alcohol counseling, if it would help his chances of getting his hip replaced.  A March 2004 VA treatment record shows that the Veteran reported having a right hip replacement in January 2004 at St. Vincent Hospital.  The Veteran noted he had a history of alcohol problems.  In May 2005, the Veteran reported that he started drinking when he was in the Marines.  

The July 2011 VA examiner reviewed the Veteran's claims file and medical literature regarding osteonecrosis and osteoarthritis and opined that it was less likely than not that the Veteran's right and left hip and lumbar spine disabilities were caused by or a result of his parachutist duties.  She specifically noted that she accepted the Veteran's history of experiencing a soft tissue trauma to the right hip to be true.  She discussed medical literature from "UpToDate" that reported that osteonecrosis is a pathological process and that the mechanisms by which it develops are not fully understood.  This literature indicated that it was most often progressive, leading to joint destruction in three to five years if left untreated, and that a variety of traumatic and nontraumatic factors contributed to the etiology of necrosis.  The literature stated that while a definitive etiologic role had been established for some of these factors, the majority were probable relationships.  The examiner noted that while trauma could be a cause of avascular necrosis, excessive alcohol intake was associated with more than 90% of the cases.  She also noted that the Veteran now has left hip avascular necrosis related to severe degenerative joint disease with no known injury.  She opined that the bilateral conditions of the Veteran's hips and the time lag from injury to surgery on the right hip supported an inherent or other causative factor.  Additionally, she stated that the multiple degenerative changes in the Veteran's hips and lumbar spine further supported a natural process of his aging.  She noted that "per mdconsult, 'Although the cause of [osteoarthritis] is unknown, contributing factors include heredity, trauma, overweight, overuse of joints, and aging.'"  

Although the July 2011 opinion addresses whether the injury the Veteran sustained during his parachute training school caused his right and left hip and lumbar spine disabilities, it does not clearly provide an opinion regarding the more general question of whether impacts from the five parachute jumps and overall parachute training activities could have resulted in these disabilities.  Moreover, while the examiner indicates that the bilateral conditions of the hips and time lag from injury to surgery on the right hip supported an inherent or other causative factor, she did not clearly indicate what these factors were.  She also did not discuss that records regarding the left hip showed necrosis as early as 1999.  Also, she indicated that aging was the cause of osteoarthritis of the hips and lumbar spine based on factors discussed in "mdconsult."  However, her discussion of this literature also indicates that trauma and overuse of joints are contributing factors.  The examiner did not clearly explain her rationale in concluding that age was the more likely cause of the bilateral hip and lumbar spine osteoarthritis, even though the evidence reflects the Veteran experienced both trauma and overuse of joints from the impacts of the parachute jumps and training course.  Therefore, remand for an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all private treatment records from St. Vincent Hospital regarding the Veteran's right hip replacement surgery around January 2004, 1991 records of treatment from the Community Hospital in Anderson, Indiana and from Dr. J.D.S [last name provided on page 10 of the April 2014 Board Hearing Tr.].  

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item 1, send the Veteran's claim file to the examiner who provided the July 2011 VA examination and medical opinion for an addendum opinion regarding the nature and etiology of the diagnosed right and left hip and lumbar spine disabilities.  If the examiner who provided the July 2011 VA examination is not available, the claims file should be sent to another VA clinician for the required opinion.  The entire claims file (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the reviewing clinician.  

If the reviewing clinician determines that a physical examination is necessary, then such must be scheduled.

The reviewing clinician should specifically address the following questions:

A)  Is it at least as likely as not (a 50 percent probability or greater) that diagnosed disabilities of the right and left hip and lumbar spine are related to an injury sustained during an in-service parachute jump or are otherwise related to repeated impacts from an in-service parachute training course?

For purposes of the above question, the reviewing clinician should accept as true the Veteran's statements that he bruised his right hip after an in-service parachute jump, that he completed five parachute jumps during service, along with other impact related training, and that he began experiencing right hip pain in 1978.

It is imperative that the VA clinician's report reconcile all pertinent evidence of record, including the Veteran's  statements, hearing testimony, the clinical records, and the "UpToDate" and "mdconsult" literature previously discussed by the July 2011 VA examiner.  

B)  If, and only if, the answer to A) is that the right hip disability is at least as likely as not related to the Veteran's service, then also respond to the following questions:

1)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left hip disability is caused by the right hip disability?

2)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left hip disability is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by the right hip disability?  

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




